                   Case 5:20-cv-01046-DMG-KK Document 37 Filed 09/15/21 Page 1 of 16 Page ID #:178




                           1 Susan N. Nikdel (SBN 317921)
                           2 nikdels@ballardspahr.com
                             BALLARD SPAHR LLP
                           3 2029 Century Park East, Suite 1400
                           4 Los Angeles, CA 90067-2915
                             Telephone: 424.204.4400
                           5 Facsimile: 424.204.4350
                           6
                             Attorneys for Defendant
                           7 FDS BANK, erroneously sued as
                           8 “DEPARTMENT STORES NATIONAL
                             BANK”
                           9
                          10 Joseph Dale Steward, III (SBN 337385)
                             jsteward@creditlaw.com
                          11 KIMMEL & SILVERMAN, P.C.
                          12 30 East Butler Pike
Telephone: 678.420.9300
Atlanta, GA 30309-3915




                             Ambler, PA 19002
  999 Peachtree Street
   Ballard Spahr LLP




                          13 Telephone: 215.540.8888
       Suite 1000




                          14
                             Attorneys for Plaintiff
                          15
                          16
                                                      UNITED STATES DISTRICT COURT
                          17
                                                     CENTRAL DISTRICT OF CALIFORNIA
                          18
                          19 YVETTE GALLARDO,                         ) Case No. 5:20-cv-01046-DMG-KK
                                                                      )
                          20                             Plaintiff,   ) STIPULATED PROTECTIVE
                                                                      ) ORDER
                          21            v.                            )
                                                                      )
                          22 DEPARTMENT STORES                        )
                             NATIONAL BANK                            )
                          23                                          )
                                             Defendant.               )
                          24                                          )
                                                                      )
                          25
                          26
                          27
                          28
                               DMWEST #41832458 v1

                                                        STIPULATED PROTECTIVE ORDER
                   Case 5:20-cv-01046-DMG-KK Document 37 Filed 09/15/21 Page 2 of 16 Page ID #:179




                          1
                               I.    PURPOSES AND LIMITATIONS
                          2
                                     Discovery in this action is likely to involve production of confidential,
                          3
                               proprietary or private information for which special protection from public
                          4
                               disclosure and from use for any purpose other than prosecuting this litigation may
                          5
                               be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                          6
                               enter the following Stipulated Protective Order. The parties acknowledge that this
                          7
                               Order does not confer blanket protections on all disclosures or responses to
                          8
                               discovery and that the protection it affords from public disclosure and use extends
                          9
                               only to limited information or items that are entitled to confidential treatment under
                          10
                               the applicable legal principles.
                          11
                               II.   GOOD CAUSE STATEMENT
                          12
Telephone: 678.420.9300
Atlanta, GA 30309-3915




                                     This action is likely to involve trade secrets, customer and pricing lists and
  999 Peachtree Street
   Ballard Spahr LLP




                          13
       Suite 1000




                               other valuable research, development, commercial, financial, technical and/or
                          14
                               proprietary information for which special protection from public disclosure and from
                          15
                               use for any purpose other than prosecution of this action is warranted. Such
                          16
                               confidential and proprietary materials and information consist of, among other
                          17
                               things, confidential business or financial information, information regarding
                          18
                               confidential business practices, or other confidential research, development, or
                          19
                               commercial information (including information implicating privacy rights of third
                          20
                               parties), information otherwise generally unavailable to the public, or which may be
                          21
                               privileged or otherwise protected from disclosure under state or federal statutes,
                          22
                               court rules, case decisions, or common law. Accordingly, to expedite the flow of
                          23
                               information, to facilitate the prompt resolution of disputes over confidentiality of
                          24
                               discovery materials, to adequately protect information the parties are entitled to keep
                          25
                               confidential, to ensure that the parties are permitted reasonable necessary uses of
                          26
                               such material in preparation for and in the conduct of trial, to address their handling
                          27
                               at the end of the litigation, and serve the ends of justice, a protective order for such
                          28
                                                                     1
                                                        STIPULATED PROTECTIVE ORDER
                   Case 5:20-cv-01046-DMG-KK Document 37 Filed 09/15/21 Page 3 of 16 Page ID #:180




                          1 information is justified in this matter. It is the intent of the parties that information
                          2 will not be designated as confidential for tactical reasons and that nothing be so
                          3 designated without a good faith belief that it has been maintained in a confidential,
                          4 non-public manner, and there is good cause why it should not be part of the public
                          5 record of this case.
                          6 III.     ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
                                     SEAL
                          7
                                     The parties further acknowledge, as set forth in Section XIV, below, that this
                          8
                               Stipulated Protective Order does not entitle them to file confidential information
                          9
                               under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
                          10
                               and the standards that will be applied when a party seeks permission from the court
                          11
                               to file material under seal.
                          12
Telephone: 678.420.9300
Atlanta, GA 30309-3915




                                     There is a strong presumption that the public has a right of access to judicial
  999 Peachtree Street
   Ballard Spahr LLP




                          13
       Suite 1000




                               proceedings and records in civil cases. In connection with non-dispositive motions,
                          14
                               good cause must be shown to support a filing under seal. See Kamakana v. City and
                          15
                               County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
                          16
                               Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
                          17
                               Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require
                          18
                               good cause showing), and a specific showing of good cause or compelling reasons
                          19
                               with proper evidentiary support and legal justification, must be made with respect to
                          20
                               Protected Material that a party seeks to file under seal. The parties’ mere designation
                          21
                               of Disclosure or Discovery Material as CONFIDENTIAL does not— without the
                          22
                               submission of competent evidence by declaration, establishing that the material
                          23
                               sought to be filed under seal qualifies as confidential, privileged, or otherwise
                          24
                               protectable—constitute good cause.
                          25
                                     Further, if a party requests sealing related to a dispositive motion or trial, then
                          26
                               compelling reasons, not only good cause, for the sealing must be shown, and the
                          27
                               relief sought shall be narrowly tailored to serve the specific interest to be protected.
                          28
                                                                      2
                                                         STIPULATED PROTECTIVE ORDER
                   Case 5:20-cv-01046-DMG-KK Document 37 Filed 09/15/21 Page 4 of 16 Page ID #:181




                           1 See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For
                           2 each item or type of information, document, or thing sought to be filed or introduced
                           3 under seal in connection with a dispositive motion or trial, the party seeking
                           4 protection must articulate compelling reasons, supported by specific facts and legal
                           5 justification, for the requested sealing order. Again, competent evidence supporting
                           6 the application to file documents under seal must be provided by declaration.
                           7         Any document that is not confidential, privileged, or otherwise protectable in
                           8 its entirety will not be filed under seal if the confidential portions can be redacted. If
                           9 documents can be redacted, then a redacted version for public viewing, omitting only
                          10 the confidential, privileged, or otherwise protectable portions of the document, shall
                          11 be filed. Any application that seeks to file documents under seal in their entirety
                          12 should include an explanation of why redaction is not feasible.
Telephone: 678.420.9300
Atlanta, GA 30309-3915
  999 Peachtree Street
   Ballard Spahr LLP




                          13 IV.     DEFINITIONS
       Suite 1000




                          14         A.     Action: This pending federal lawsuit.
                          15         B.     Challenging Party:       A Party or Non-Party that challenges the
                          16 designation of information or items under this Order.
                          17         C.     “CONFIDENTIAL” Information or Items: Information (regardless
                          18 of how it is generated, stored or maintained) or tangible things that qualify for
                          19 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                          20 the Good Cause Statement.
                          21         D.     Counsel: Outside Counsel of Record and House Counsel (as well as
                          22 their support staff).
                          23         E.     Designating Party: A Party or Non-Party that designates information
                          24 or items that it produces in disclosures or in responses to discovery as
                          25 “CONFIDENTIAL.”
                          26         F.     Disclosure or Discovery Material:            All items or information,
                          27 regardless of the medium or manner in which it is generated, stored, or maintained
                          28 (including, among other things, testimony, transcripts, and tangible things), that are
                                                                     3
                                                        STIPULATED PROTECTIVE ORDER
                   Case 5:20-cv-01046-DMG-KK Document 37 Filed 09/15/21 Page 5 of 16 Page ID #:182




                           1 produced or generated in disclosures or responses to discovery in this matter.
                           2         G.    Expert: A person with specialized knowledge or experience in a matter
                           3 pertinent to the litigation who has been retained by a Party or its counsel to serve as
                           4 an expert witness or as a consultant in this Action.
                           5         H.    House Counsel: Attorneys who are employees of a party to this
                           6 Action. House Counsel does not include Outside Counsel of Record or any other
                           7 outside counsel.
                           8         I.    Non-Party: Any natural person, partnership, corporation, association,
                           9 or other legal entity not named as a Party to this action.
                          10         J.    Outside Counsel of Record: Attorneys who are not employees of a
                          11 party to this Action but are retained to represent or advise a party to this Action and
                          12 have appeared in this Action on behalf of that party or are affiliated with a law firm
Telephone: 678.420.9300
Atlanta, GA 30309-3915
  999 Peachtree Street
   Ballard Spahr LLP




                          13 which has appeared on behalf of that party, and includes support staff.
       Suite 1000




                          14         K.    Party: Any party to this Action, including all of its officers, directors,
                          15 employees, consultants, retained experts, and Outside Counsel of Record (and their
                          16 support staffs).
                          17         L.    Producing Party: A Party or Non-Party that produces Disclosure or
                          18 Discovery Material in this Action.
                          19         M.    Professional Vendors:       Persons or entities that provide litigation
                          20 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                          21 demonstrations, and organizing, storing, or retrieving data in any form or medium)
                          22 and their employees and subcontractors.
                          23         N.    Protected Material: Any Disclosure or Discovery Material that is
                          24 designated as “CONFIDENTIAL.”
                          25         O.    Receiving Party:      A Party that receives Disclosure or Discovery
                          26 Material from a Producing Party.
                          27 V.      SCOPE
                          28         The protections conferred by this Stipulation and Order cover not only
                                                                    4
                                                       STIPULATED PROTECTIVE ORDER
                   Case 5:20-cv-01046-DMG-KK Document 37 Filed 09/15/21 Page 6 of 16 Page ID #:183




                           1 Protected Material (as defined above), but also (1) any information copied or
                           2 extracted from Protected Material; (2) all copies, excerpts, summaries, or
                           3 compilations of Protected Material; and (3) any testimony, conversations, or
                           4 presentations by Parties or their Counsel that might reveal Protected Material.
                           5         Any use of Protected Material at trial shall be governed by the orders of the
                           6 trial judge. This Order does not govern the use of Protected Material at trial.
                           7 VI.     DURATION
                           8         Once a case proceeds to trial, information that was designated as
                           9 CONFIDENTIAL or maintained pursuant to this protective order used or introduced
                          10 as an exhibit at trial becomes public and will be presumptively available to all
                          11 members of the public, including the press, unless compelling reasons supported by
                          12 specific factual findings to proceed otherwise are made to the trial judge in advance
Telephone: 678.420.9300
Atlanta, GA 30309-3915
  999 Peachtree Street
   Ballard Spahr LLP




                          13 of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
       Suite 1000




                          14 showing for sealing documents produced in discovery from “compelling reasons”
                          15 standard when merits-related documents are part of court record). Accordingly, the
                          16 terms of this protective order do not extend beyond the commencement of the trial.
                          17 VII. DESIGNATING PROTECTED MATERIAL
                          18         A.    Exercise of Restraint and Care in Designating Material for
                          19 Protection. Each Party or Non-Party that designates information or items for
                          20 protection under this Order must take care to limit any such designation to specific
                          21 material that qualifies under the appropriate standards. The Designating Party must
                          22 designate for protection only those parts of material, documents, items or oral or
                          23 written communications that qualify so that other portions of the material,
                          24 documents, items or communications for which protection is not warranted are not
                          25 swept unjustifiably within the ambit of this Order.
                          26         Mass, indiscriminate or routinized designations are prohibited. Designations
                          27 that are shown to be clearly unjustified or that have been made for an improper
                          28 purpose (e.g., to unnecessarily encumber the case development process or to impose
                                                                    5
                                                       STIPULATED PROTECTIVE ORDER
                   Case 5:20-cv-01046-DMG-KK Document 37 Filed 09/15/21 Page 7 of 16 Page ID #:184




                           1 unnecessary expenses and burdens on other parties) may expose the Designating
                           2 Party to sanctions.
                           3         If it comes to a Designating Party’s attention that information or items that it
                           4 designated for protection do not qualify for protection that Designating Party must
                           5 promptly notify all other Parties that it is withdrawing the inapplicable designation.
                           6         B.     Manner and Timing of Designations. Except as otherwise provided
                           7 in
                           8 this Order, or as otherwise stipulated or ordered, Disclosure or Discovery Material
                           9 that qualifies for protection under this Order must be clearly so designated before
                          10 the material is disclosed or produced.
                          11         Designation in conformity with this Order requires:
                          12              (a) for information in documentary form (e.g., paper or electronic
Telephone: 678.420.9300
Atlanta, GA 30309-3915
  999 Peachtree Street
   Ballard Spahr LLP




                          13 documents, but excluding transcripts of depositions or other pretrial or trial
       Suite 1000




                          14 proceedings), that the Producing Party affix at a minimum, the legend
                          15 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                          16 contains protected material. If only a portion of the material on a page qualifies for
                          17 protection, the Producing Party also must clearly identify the protected portion(s)
                          18 (e.g., by making appropriate markings in the margins).
                          19         A Party or Non-Party that makes original documents available for inspection
                          20 need not designate them for protection until after the inspecting Party has indicated
                          21 which documents it would like copied and produced. During the inspection and
                          22 before the designation, all of the material made available for inspection shall be
                          23 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                          24 documents it wants copied and produced, the Producing Party must determine which
                          25 documents, or portions thereof, qualify for protection under this Order. Then, before
                          26 producing the specified documents, the Producing Party must affix the
                          27 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
                          28 portion of the material on a page qualifies for protection, the Producing Party also
                                                                    6
                                                       STIPULATED PROTECTIVE ORDER
                   Case 5:20-cv-01046-DMG-KK Document 37 Filed 09/15/21 Page 8 of 16 Page ID #:185




                           1 must clearly identify the protected portion(s) (e.g., by making appropriate markings
                           2 in the margins).
                           3              (b) for testimony given in depositions that the Designating Party identifies
                           4 the Disclosure or Discovery Material on the record, before the close of the deposition
                           5 all protected testimony.
                           6              (c) for information produced in some form other than documentary and
                           7 for any other tangible items, that the Producing Party affix in a prominent place on
                           8 the exterior of the container or containers in which the information is stored the
                           9 legend “CONFIDENTIAL.” If only a portion or portions of the information warrants
                          10 protection, the Producing Party, to the extent practicable, shall identify the protected
                          11 portion(s).
                          12         C.     Inadvertent Failures to Designate. If timely corrected, an inadvertent
Telephone: 678.420.9300
Atlanta, GA 30309-3915
  999 Peachtree Street
   Ballard Spahr LLP




                          13 failure to designate qualified information or items does not, standing alone, waive
       Suite 1000




                          14 the Designating Party’s right to secure protection under this Order for such material.
                          15 Upon timely correction of a designation, the Receiving Party must make reasonable
                          16 efforts to assure that the material is treated in accordance with the provisions of this
                          17 Order.
                          18 VIII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
                          19         A.     Timing of Challenges. Any Party or Non-Party may challenge a
                          20 designation of confidentiality at any time that is consistent with the Court’s
                          21 Scheduling Order.
                          22         B.     Meet and Confer. The Challenging Party shall initiate the dispute
                          23 resolution process under Local Rule 37-1 et seq.
                          24         C.     Joint Stipulation. Any challenge submitted to the Court shall be via
                          25 a joint stipulation pursuant to Local Rule 37-2.
                          26         D.     The burden of persuasion in any such challenge proceeding shall be
                          27 on the Designating Party. Frivolous challenges, and those made for an improper
                          28 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                                                     7
                                                        STIPULATED PROTECTIVE ORDER
                   Case 5:20-cv-01046-DMG-KK Document 37 Filed 09/15/21 Page 9 of 16 Page ID #:186




                           1 parties) may expose the Challenging Party to sanctions. Unless the Designating
                           2 Party has waived or withdrawn the confidentiality designation, all parties shall
                           3 continue to afford the material in question the level of protection to which it is
                           4 entitled under the Producing Party’s designation until the Court rules on the
                           5 challenge.
                           6 IX.    ACCESS TO AND USE OF PROTECTED MATERIAL
                           7        A.      Basic Principles. A Receiving Party may use Protected Material that
                           8 is disclosed or produced by another Party or by a Non-Party in connection with this
                           9 Action only for prosecuting, defending or attempting to settle this Action. Such
                          10 Protected Material may be disclosed only to the categories of persons and under the
                          11 conditions described in this Order. When the Action has been terminated, a
                          12 Receiving Party must comply with the provisions of Section XV below (FINAL
Telephone: 678.420.9300
Atlanta, GA 30309-3915
  999 Peachtree Street
   Ballard Spahr LLP




                          13 DISPOSITION).
       Suite 1000




                          14        Protected Material must be stored and maintained by a Receiving Party at a
                          15 location and in a secure manner that ensures that access is limited to the persons
                          16 authorized under this Order.
                          17        B.      Disclosure of “CONFIDENTIAL” Information or Items. Unless
                          18 otherwise ordered by the court or permitted in writing by the Designating Party, a
                          19 Receiving      Party   may     disclose   any   information   or   item   designated
                          20 “CONFIDENTIAL” only to:
                          21             (a) the Receiving Party’s Outside Counsel of Record in this Action, as
                          22 well as employees of said Outside Counsel of Record to whom it is reasonably
                          23 necessary to disclose the information for this Action;
                          24             (b) the officers, directors, and employees (including House Counsel) of
                          25 the Receiving Party to whom disclosure is reasonably necessary for this Action;
                          26             (c) Experts (as defined in this Order) of the Receiving Party to whom
                          27 disclosure is reasonably necessary for this Action and who have signed the
                          28 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                    8
                                                       STIPULATED PROTECTIVE ORDER
                 Case 5:20-cv-01046-DMG-KK Document 37 Filed 09/15/21 Page 10 of 16 Page ID #:187




                           1             (d) the court and its personnel;
                           2             (e) court reporters and their staff;
                           3             (f) professional jury or trial consultants, mock jurors, and Professional
                           4 Vendors to whom disclosure is reasonably necessary for this Action and who have
                           5 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                           6             (g) the author or recipient of a document containing the information or a
                           7 custodian or other person who otherwise possessed or knew the information;
                           8             (h) during their depositions, witnesses, and attorneys for witnesses, in the
                           9 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                          10 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
                          11 not be permitted to keep any confidential information unless they sign the
                          12 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
Telephone: 678.420.9300
Atlanta, GA 30309-3915
  999 Peachtree Street
   Ballard Spahr LLP




                          13 agreed by the Designating Party or ordered by the court. Pages of transcribed
       Suite 1000




                          14 deposition testimony or exhibits to depositions that reveal Protected Material may
                          15 be separately bound by the court reporter and may not be disclosed to anyone except
                          16 as permitted under this Stipulated Protective Order; and
                          17             (i) any mediator or settlement officer, and their supporting personnel,
                          18 mutually agreed upon by any of the parties engaged in settlement discussions.
                          19 X.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
                                     PRODUCED IN OTHER LITIGATION
                          20
                                     If a Party is served with a subpoena or a court order issued in other litigation
                          21
                               that compels disclosure of any information or items designated in this Action as
                          22
                               “CONFIDENTIAL,” that Party must:
                          23
                                         (a) promptly notify in writing the Designating Party. Such notification
                          24
                               shall include a copy of the subpoena or court order;
                          25
                                         (b) promptly notify in writing the party who caused the subpoena or order
                          26
                               to issue in the other litigation that some or all of the material covered by the subpoena
                          27
                          28
                                                                      9
                                                         STIPULATED PROTECTIVE ORDER
                 Case 5:20-cv-01046-DMG-KK Document 37 Filed 09/15/21 Page 11 of 16 Page ID #:188




                           1 or order is subject to this Protective Order. Such notification shall include a copy of
                           2 this Stipulated Protective Order; and
                           3             (c) cooperate with respect to all reasonable procedures sought to be
                           4 pursued by the Designating Party whose Protected Material may be affected.
                           5         If the Designating Party timely seeks a protective order, the Party served with
                           6 the subpoena or court order shall not produce any information designated in this
                           7 action as “CONFIDENTIAL” before a determination by the court from which the
                           8 subpoena or order issued, unless the Party has obtained the Designating Party’s
                           9 permission. The Designating Party shall bear the burden and expense of seeking
                          10 protection in that court of its confidential material and nothing in these provisions
                          11 should be construed as authorizing or encouraging a Receiving Party in this Action
                          12 to disobey a lawful directive from another court.
Telephone: 678.420.9300
Atlanta, GA 30309-3915
  999 Peachtree Street
   Ballard Spahr LLP




                          13 XI.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
       Suite 1000




                                     PRODUCED IN THIS LITIGATION
                          14
                                         (a) The terms of this Order are applicable to information produced by a
                          15
                               Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                          16
                               produced by Non-Parties in connection with this litigation is protected by the
                          17
                               remedies and relief provided by this Order. Nothing in these provisions should be
                          18
                               construed as prohibiting a Non-Party from seeking additional protections.
                          19
                                         (b) In the event that a Party is required, by a valid discovery request, to
                          20
                               produce a Non-Party’s confidential information in its possession, and the Party is
                          21
                               subject to an agreement with the Non-Party not to produce the Non-Party’s
                          22
                               confidential information, then the Party shall:
                          23
                                             (1) promptly notify in writing the Requesting Party and the Non-Party
                          24
                               that some or all of the information requested is subject to a confidentiality agreement
                          25
                               with a Non-Party;
                          26
                          27
                          28
                                                                     10
                                                        STIPULATED PROTECTIVE ORDER
                 Case 5:20-cv-01046-DMG-KK Document 37 Filed 09/15/21 Page 12 of 16 Page ID #:189




                           1                (2) promptly provide the Non-Party with a copy of the Stipulated
                           2 Protective Order in this Action, the relevant discovery request(s), and a reasonably
                           3 specific description of the information requested; and
                           4                (3) make the information requested available for inspection by the
                           5 Non-Party, if requested.
                           6            (c) If the Non-Party fails to seek a protective order from this court within
                           7 14 days of receiving the notice and accompanying information, the Receiving Party
                           8 may produce the Non-Party’s confidential information responsive to the discovery
                           9 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                          10 not produce any information in its possession or control that is subject to the
                          11 confidentiality agreement with the Non-Party before a determination by the court.
                          12 Absent a court order to the contrary, the Non-Party shall bear the burden and expense
Telephone: 678.420.9300
Atlanta, GA 30309-3915
  999 Peachtree Street
   Ballard Spahr LLP




                          13 of seeking protection in this court of its Protected Material.
       Suite 1000




                          14 XII. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                          15         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                          16 Protected Material to any person or in any circumstance not authorized under this
                          17 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                          18 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                          19 to retrieve all unauthorized copies of the Protected Material, (c) inform the person
                          20 or persons to whom unauthorized disclosures were made of all the terms of this
                          21 Order, and (d) request such person or persons to execute the “Acknowledgment and
                          22 Agreement to Be Bound” that is attached hereto as Exhibit A.
                          23 XIII. INADVERTENT PRODUCTION OF PRIVILEGED OR
                                   OTHERWISE PROTECTED MATERIAL
                          24
                                   When a Producing Party gives notice to Receiving Parties that certain
                          25
                             inadvertently produced material is subject to a claim of privilege or other
                          26
                             protection, the obligations of the Receiving Parties are those set forth in Federal
                          27
                             Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                          28
                                                                     11
                                                        STIPULATED PROTECTIVE ORDER
                 Case 5:20-cv-01046-DMG-KK Document 37 Filed 09/15/21 Page 13 of 16 Page ID #:190




                           1 whatever procedure may be established in an e-discovery order that provides for
                           2 production without prior privilege review. Pursuant to Federal Rule of Evidence
                           3 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                           4 of a communication or information covered by the attorney-client privilege or work
                           5 product protection, the parties may incorporate their agreement in the stipulated
                           6 protective order submitted to the court.
                           7 XIV. MISCELLANEOUS
                           8         A.    Right to Further Relief. Nothing in this Order abridges the right of
                           9 any person to seek its modification by the Court in the future.
                          10         B.    Right to Assert Other Objections. By stipulating to the entry of this
                          11 Protective Order, no Party waives any right it otherwise would have to object to
                          12 disclosing or producing any information or item on any ground not addressed in this
Telephone: 678.420.9300
Atlanta, GA 30309-3915
  999 Peachtree Street
   Ballard Spahr LLP




                          13 Stipulated Protective Order. Similarly, no Party waives any right to object on any
       Suite 1000




                          14 ground to use in evidence of any of the material covered by this Protective Order.
                          15         C.    Filing Protected Material. A Party that seeks to file under seal any
                          16 Protected Material must comply with Local Civil Rule 79-5. Protected Material
                          17 may only be filed under seal pursuant to a court order authorizing the sealing of the
                          18 specific Protected Material at issue. If a Party’s request to file Protected Material
                          19 under seal is denied by the court, then the Receiving Party may file the information
                          20 in the public record unless otherwise instructed by the court.
                          21 XV. FINAL DISPOSITION
                          22         After the final disposition of this Action, within 60 days of a written request
                          23 by the Designating Party, each Receiving Party must return all Protected Material to
                          24 the Producing Party or destroy such material. As used in this subdivision, “all
                          25 Protected Material” includes all copies, abstracts, compilations, summaries, and any
                          26 other format reproducing or capturing any of the Protected Material. Whether the
                          27 Protected Material is returned or destroyed, the Receiving Party must submit a
                          28 written certification to the Producing Party (and, if not the same person or entity, to
                                                                     12
                                                        STIPULATED PROTECTIVE ORDER
                 Case 5:20-cv-01046-DMG-KK Document 37 Filed 09/15/21 Page 14 of 16 Page ID #:191




                           1 the Designating Party) by the 60 day deadline that (1) identifies (by category, where
                           2 appropriate) all the Protected Material that was returned or destroyed and (2) affirms
                           3 that the Receiving Party has not retained any copies, abstracts, compilations,
                           4 summaries or any other format reproducing or capturing any of the Protected
                           5 Material. Notwithstanding this provision, Counsel are entitled to retain an archival
                           6 copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
                           7 memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
                           8 work product, and consultant and expert work product, even if such materials contain
                           9 Protected Material. Any such archival copies that contain or constitute Protected
                          10 Material remain subject to this Protective Order as set forth in Section VI
                          11 (DURATION).
                          12 XVI. VIOLATION
Telephone: 678.420.9300
Atlanta, GA 30309-3915
  999 Peachtree Street
   Ballard Spahr LLP




                          13         Any violation of this Order may be punished by appropriate measures
       Suite 1000




                          14 including, without limitation, contempt proceedings and/or monetary sanctions.
                          15
                               IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                          16
                          17
                          18 Dated: 9/13/2021                        /s/ Joseph D. Steward
                                                                     Attorney(s) for Plaintiff(s)
                          19
                          20
                               Dated: 9/14/2021                      /s/ Susan N. Nikdel
                          21                                         Attorney(s) for Defendant(s)
                          22
                          23 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                          24
                          25 Dated: September 15, 2021
                          26                                         HONORABLE KENLY KIYA KATO
                                                                     United States Magistrate Judge
                          27
                          28
                                                                    13
                                                       STIPULATED PROTECTIVE ORDER
                 Case 5:20-cv-01046-DMG-KK Document 37 Filed 09/15/21 Page 15 of 16 Page ID #:192




                           1                          EXHIBIT A
                           2           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                           3          I,                               [print or type full name], of
                           4
                                            [print or type full address], declare under penalty of perjury that I
                           5
                           6 have read in its entirety and understand the Stipulated Protective Order that was
                           7 issue by the United States District Court for the Central District of California on
                           8
                             _______ [DATE] in the case of Yvette Gallardo v. Department Stores National
                           9
                          10 Bank, Case No. 5:20-cv-01046-DMG-KK. I agree to comply with and to be bound
                          11 by all the terms of this Stipulated Protective Order and I understand and
                          12
Telephone: 678.420.9300
Atlanta, GA 30309-3915




                             acknowledge that failure to so comply could expose me to sanctions and
  999 Peachtree Street
   Ballard Spahr LLP




                          13
       Suite 1000




                          14 punishment in the nature of contempt. I solemnly promise that I will not disclose
                          15 in any manner any information or item that is subject to this Stipulated Protective
                          16
                             Order to any person or entity except in strict compliance with the provisions of this
                          17
                          18 Order.
                          19         I further agree to submit to the jurisdiction of the United States District
                          20
                               Court for the Central District of California for the purpose of enforcing the terms
                          21
                          22 of this Stipulated Protective Order, even if such enforcement proceedings occur
                          23 after termination of this action. I hereby appoint                                    [print
                          24
                             or type full name] of                                   [print or type full address and
                          25
                          26 telephone number] as my California agent for service of process in connection with
                          27 this action or any proceedings related to enforcement of this Stipulated Protective
                          28
                                                                     14
                                                        STIPULATED PROTECTIVE ORDER
                 Case 5:20-cv-01046-DMG-KK Document 37 Filed 09/15/21 Page 16 of 16 Page ID #:193




                          1 Order.
                          2
                               Date:
                          3
                          4 City and State where sworn and signed:
                          5 Printed Name:
                          6
                            Signature:
                          7
                          8
                          9
                          10
                          11
                          12
Telephone: 678.420.9300
Atlanta, GA 30309-3915
  999 Peachtree Street
   Ballard Spahr LLP




                          13
       Suite 1000




                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
                                                                15
                                                   STIPULATED PROTECTIVE ORDER
